DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims received on June 20, 2019. Claims 1-15 are currently pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoepp (European Patent 2436333).
Regarding claim 1 Schoepp discloses a mobile surgical tracking system (10, Figures 1-2) comprising a mobile surgical tracking device (16, Figure 1) comprising an integrated fiducial marker (34, Figure 1) and an imaging device (as best seen in Figure 2, there is a display of the scanned image 48), wherein the imaging device is capable of generating an image of a patient’s anatomical structure (as best seen in image 48, Figure 2 A scan image of the patient is on a display device 24), the mobile surgical tracking system further comprising a tracking system coordinate frame (32, Figure 1), wherein the integrated fiducial marker has a position which has a known relation to the tracking system coordinate frame for direct registration of the image to a coordinate system of the mobile surgical tracking device ([paragraph 0016]).
Regarding claim 2 Schoepp discloses wherein the integrated fiducial marker comprises a computer detectable element, wherein the computer detectable element is detectable in the image (i.e. produced by the camera 18), wherein the computer detectable element comprises at least one of spheres, line segments, circles, ellipses, helices, patterns, or holes (i.e. metal balls, [paragraph 0016]), and wherein the image comprises an image coordinate frame or an image projection to allow the direct registration of the image coordinate frame or the image projection to the mobile surgical tracking system coordinate frame (i.e. the image projection is identified by an imaging modality, which transform the scan image coordinate system 60 into the camera coordinate system 32 [paragraph 0019]).
Regarding claim 4, Schoepp discloses wherein the integrated fiducial marker is incorporated into a housing of the mobile surgical tracking device with a known relation to a coordinate frame of an optical tracking element (i.e. the markers (34) are disposed or incorporated with plate (38) on camera assembly (16) to identify the position of the camera (18) and the camera coordinate system (32), [paragraph 0019]).
Regarding claim 5, Schoepp discloses wherein the integrated fiducial marker is one of integrated into a patient fixation device  or attached to the patient fixation device (i.e., markers (34) are attached to base plate (38 via adhesives 40), which is fixedly attached to the patient (20), [paragraph 0018]), and wherein the mobile surgical tracking device is capable of being attached to the integrated fiducial marker in a defined spatial position.
Regarding claim 6, Schoepp discloses wherein the patient fixation device (38, Figure 1) has a geometry (i.e. rectangular shape) usable as the integrated fiducial marker, such that the mobile surgical tracking device is capable of being attached in a known position on the mobile surgical tracking device.
Regarding claim 7, Schoepp discloses an integrated optical tracking system (18, Figure 1).
Regarding claim 8, Schoepp discloses wherein the integrated optical tracking system comprises a camera system comprising a single camera system, a stereo camera system or a multiple camera system able to track spatial position of passive or active markers (as best seen in Figure 1, camera 18 is a single camera system).
Regarding claim 9, Schoepp discloses a battery (i.e., computer unit (22) has chargeable batteries in order to power the system wirelessly, therefore, a battery is inherently disclosed, [paragraph 0022]).
Regarding claim 10, Schoepp discloses comprising a display device (24, Figure 1) which is capable of implementing wireless communication ([paragraph 0022]), wherein the display device is capable of retrieving preoperatively acquired tracking data, image data, planning data or other patient data stored in a memory of the mobile surgical tracking device ([paragraph 0024]) or the display device comprises an augmented reality display device.
Regarding claim 11, Schoepp discloses wherein the image (48, Figure 2) is capable of being imported to the display device by taking a photo of a C-Arm image with the display device (as best seen in Figure 2 an image 48 is displayed by an image projection modality, such as a C-Arm).
Regarding claim 12, Schoepp discloses wherein at least one of the mobile surgical tracking device or a trackable device (12, Figure 1) comprises at least one integrated fiducial marker (30, Figure 1), wherein the integrated fiducial marker is capable of being attached to an anatomical structure and the mobile surgical tracking device is capable of being attached to a surgical instrument.
Regarding claim 15, Schoepp discloses wherein the imaging device comprises a radiographic imaging device (i.e. a x-ray image, [paragraph 0019]), and wherein the radiographic imaging device is capable of being equipped with optical markers so that the position of the radiographic imaging device relative to the mobile surgical tracking device can be measured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepp in view of Glossop (US Patent Publication 2006/0173269).
Regarding claim 3, Schoepp fails to disclose wherein the integrated fiducial marker is integrated in a printed circuit board (PCB) containing tracking system electronics, and wherein the printed circuit board (PCB) comprises one of a single PCB, a multi-layer PCB, a plurality of PCBs, or a flexible PCB.
However, Glossop discloses an image guided surgical device wherein integrated fiducial markers (301, Figure 3B) are integrated in a printed circuit board (201, Figure 3B), and wherein the printed circuit board (PCB) comprises one of a single PCB, a multi-layer PCB, a plurality of PCBs, or a flexible PCB.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the device of Schoepp with a printed circuit board as taught by Glossop in order to distribute power and signals to and from one or more embedded position indicating elements ([paragraph 0020]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp in view of Krimsky et al. (US Patent Publication 2018/0049808).
Regarding claim 13, Schoepp fails to disclose wherein a plurality of mobile surgical tracking devices is configured to be attached to a plurality of anatomical structures, and wherein each mobile surgical tracking device is configured to be equipped with trackable elements so that each mobile surgical tracking device is configured to act as at least one of a tracker or a trackable device.
However, Krimsky et al. disclose a plurality of mobile surgical tracking devices (10, Figure 1) capable of being attached to a plurality of anatomical structures, and wherein each mobile surgical tracking device is capable of being equipped with trackable elements so that each mobile surgical tracking device is capable of acting as at least one of a tracker or a trackable device ([paragraph 0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the device of Schoepp with a plurality of mobile surgical tracking devices as taught by Krimsky et al. in order to detect the location of the other tracker, measure, and generate information about the anatomical area of interest. 
	Regarding claim 14, the modified Schoepp’s device disclose multiple optical tracking systems (21, [paragraph 0056])  integrated to allow measurement in multiple directions, wherein each of the optical tracking systems comprises a measurement volume (i.e., pose, position and orientation, [paragraph 0056]), wherein at least one of the optical tracking systems is capable of being separate or at least two of the optical tracking systems are capable of being overlapping [paragraph 0056] indicates that the system is capable of symmetrical or reciprocal type of measurements).
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775